Citation Nr: 0312338	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  96-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for 
myofascial low back pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to May 1971, and from January 1973 to August 1989.  
These matters are before the Board of Veterans' Appeals 
(Board) from September 1994 and February 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The September 1994 decision 
denied service connection for hypertension and an increased 
rating for low back disability.  A personal hearing was held 
at the RO in September 1996.  The February 1997 decision 
granted service connection for hypertension, rated 10 
percent.  The Board undertook additional development on this 
case in November 2002 and in March 2003.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran has not been advised of all 
the pertinent mandates of the VCAA and implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This must be accomplished.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs,   F.3d  Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Accordingly, the Board may not proceed with 
consideration of its development results without remanding 
the case to the AOJ for their initial consideration of the 
additional evidence obtained.  

When the RO granted service connection for hypertension, it 
simultaneously issued a supplemental statement of the case 
(SSOC) addressing the matter of the rating for hypertension.  
A blank VA Form 646 was submitted by the veteran's 
representative in May 1997.  The RO also discussed the issue 
of an increased rating for hypertension in a September 1997 
rating decision and SSOC, and that issue was certified by the 
RO on appeal to the Board.  The veteran's National 
representative referred to this issue in a brief dated in 
July 2002.  Neither the veteran nor his representative has 
ever filed a notice of disagreement (NOD) with the rating 
assigned for hypertension (or, for that matter, a substantive 
appeal on that matter).  In fact, there is no specific 
expression of dissatisfaction with the rating assigned for 
hypertension.  Accordingly, it would appear that the Board 
does not have jurisdiction in this matter.  However, a review 
of the record also reveals that the veteran was never advised 
by the RO that to appeal the rating he had to file a NOD; and 
the development of the issue so far may have mislead him as 
to whether or not he indeed has to do anything for the appeal 
to proceed.  Inasmuch as the veteran was not fully apprised 
of his appellate rights when the rating for hypertension was 
assigned, the time period for filing a NOD did not begin 
running, and he still has the opportunity to do so.  

The Board also observes that a VA examination was conducted 
in April 2003 to evaluate the veteran's hypertension.  If he 
pursues the appeal on that matter, further development may be 
necessary.  Diagnostic Code 7101 (Code) was revised effective 
January 12, 1998.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulation most favorable to the veteran must 
be applied to the claim (from the effective date of the new 
criteria).  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, both the old and revised versions of 
Code 7101 must be considered in rating the veteran's 
hypertension.  The Board also notes that where, as here, the 
matter of the rating involves the assignment of an initial 
rating for a disability following the award of service 
connection for such disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Concerning the veteran's claim for an increased rating for 
his service-connected back disability, it is noteworthy that 
on VA orthopedic examination in April 2003, disc disease of 
the lumbosacral spine was noted.  The criteria for rating 
intervertebral disc syndrome were revised effective September 
23, 2002.  Since the veteran's appeal was pending at the time 
of the regulatory revision, under Karnas, supra, the low back 
disability rating must be considered under both the old and 
(effective from September 23, 2002) the new criteria.  See 
VAOPGCPREC 3-00.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice of the 
provisions of the VCAA, of what evidence he needs 
to establish his claims, what evidence VA has 
obtained or will obtain on his behalf, and what 
evidence he is responsible for obtaining.  If 
further evidence is identified, the VA should 
obtain such evidence and associate it with the 
claims file.  He should also be advised of the 
requirements for placing the matter of the rating 
for hypertension in proper appellate posture (i.e., 
NOD, and after an SOC a substantive appeal).  

2.  The RO should ask the veteran to list 
all health care providers that have 
treated him for either his service-
connected low back disability (and if, 
and only if, he files a NOD on that 
matter for hypertension) since June 1997.  
The RO should obtain records from each 
health care provider identified.
3.  If the veteran files a NOD on the 
matter of the rating for hypertension. he 
must also be afforded a VA cardiovascular 
examination to assess the current 
severity of his hypertension.  Clinical 
findings reported must be sufficient to 
address new and old criteria for rating 
the disability (The examiner should be 
provided both the old and the new 
criteria).  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should explain the rationale for any 
opinion given.  .

4.  The RO should then review the claims 
(hypertension only if a NOD is filed) in 
light of all evidence added to the file 
since their last review of the claims.  
If they remain denied, the RO should 
issue an appropriate SOC, and give the 
veteran and his representative adequate 
time to respond.  They must be advised 
that to perfect an appeal regarding the 
rating for hypertension, a substantive 
appeal must be filed.  The case should 
then  be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


